Citation Nr: 1409920	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  07-10 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for coronary artery disease, to include as secondary to service-connected Graves' disease.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1974 to June 1994. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In May 2010, the Board remanded the claim for additional development.

In a December 2012 decision, the Board reopened the claim on appeal and denied service connection on the merits.  The Veteran appealed the denial to the United States Court of Appeals for Veterans Claims (Court).  The parties submitted a Joint Motion for Partial Remand (Joint Motion) in May 2013.  By order dated in June 2013, the Court granted the Joint Motion and remanded the matter for compliance with its instructions.  The Board sought an Expert Medical Opinion in November 2013, which was received in December 2013.  The case is now before the Board for final appellate consideration.

In October 2013 correspondence, the Veteran's representative raised the issue of clear and unmistakable error (CUE) in a November 1994 rating decision.  Thus, this issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDING OF FACT

Coronary artery disease was not present in service or manifest within a year of separation; is not otherwise related to an injury, disease, or event in service; and is not the result of or made worse by service-connected Graves' disease.


CONCLUSION OF LAW

Coronary artery disease was not incurred in or aggravated by service, may not be presumed to have been incurred in service, and was not caused by or aggravated by service-connected Graves' disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. § 3.310 (2006); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and implemented in part at 38 C.F.R. § 3.159 (2013), amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre- and post-adjudication VCAA notice by letters dated in January 2006, March 2006, May 2010, and October 2011.  The notice included the type of evidence needed to substantiate a claim of service connection, including secondary service connection, namely, evidence of current disability; evidence of an injury or disease in service or event in service, causing injury or disease; and evidence of a relationship between the current disability and the injury, disease, or event in service; or evidence that a service-connected disability either caused or aggravated the claimed disability.  Moreover, the post-remand letters dated in May 2010 and October 2011 substantially complied with the Board's remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict compliance with the terms of a remand request, is required); Dyment v. West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination more than substantially complied with the Board's remand order).

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any non-Federal records on his behalf. 

The notice included the general provisions for the effective date of a claim and for the degree of disability assignable. 

As for the content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), and Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of the claim). 

As for the timing of the VCAA notice, to the extent there was pre-adjudication VCAA notice, the timing complied with Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice).  To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  The procedural defect was cured as after the RO provided content-complying VCAA notice, the claim of service connection was readjudicated as evidenced by the supplemental statement of the case in December 2011.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.). 

Lastly, the Board finds that if VA somehow failed to provide adequate 38 U.S.C.A. § 5103(a) notice, such notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision, the statement of the case, the supplemental statements of the case, and Board remand.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).

Duty to Assist

Under 38 U.S.C.A. § 5103A , VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  In this regard, the RO has obtained the Veteran's service treatment records and all available and identified post-service medical records, including all of his records from the San Diego Naval Medical Center.

The Veteran was also afforded a post-remand VA examination in November 2010 which, along with a November 2011 addendum, is adequate to adjudicate the service connection claim on a direct basis and satisfies the Board's remand directives because they include a comprehensive examination of the claimant that allows the Board to determine the relationship between his coronary artery disease and military service after a review of the record on appeal with citation to relevant evidence in the claims file.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stegall, supra; D'Aries, supra; Dyment, supra.

The Joint Motion noted that the opinion in the November 2010 VA examination report and the November 2011 addendum were inadequate for purposes of determining whether there was a connection between the Veteran's service-connected Graves' disease and its residual atrial fibrillation, and CAD.  

As a result, VA sought an Expert Medical Opinion in November 2013, which was received in December 2013.  The Board finds that this opinion is adequate to adjudicate the service connection claim on a secondary basis.  The Expert Medical Opinion addresses the relationship between the Veteran's service-connected Graves' disease and its residual atrial fibrillation, and CAD.  It also provides analysis and rationales for its opinion.  See 38 U.S.C.A. § 5103A(d); Barr, supra. 

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

Legal Analysis

The Veteran asserts that his current coronary artery disease is related to the cardio complaints and treatment he had while on active duty.  He also argues that his coronary artery disease is due to his service-connected Graves' disease. 

Principles and Theories of Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110  (wartime service) and § 1131 (peacetime service). 

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

In this case, several legal theories operate in conjunction with 38 U.S.C.A. §§ 1110 and 1131 as implemented in 38 C.F.R. § 3.303. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be warranted for disability proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(a).  When aggravation of a nonservice-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).

There was a recent amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744 -47 (Sept. 7, 2006).  The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's ruling in Allen, it was made clear in the comments to the regulation that the changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which suggests the possibility that the recent change amounts to a substantive change in the regulation.  For this reason, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the change, which is more favorable to the claimant.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a) (West 2002).  However, as the Veteran did not served in combat, the combat provisions of 38 U.S.C.A. § 1154(b) (West 2002) do not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) (West 2002). 

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).

In adjudicating the claim below, the Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims files shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159; also see Layno v. Brown, 6 Vet. App. 465, 69 (1994) (A witness must have personal knowledge in order to be competent to testify to a matter; personal knowledge is that which comes to the witness through the use of the senses); Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159 . 

Facts and Analysis

As to service incurrence under 38 C.F.R. § 3.303(a), service treatment records dated in May 1989 document the Veteran's complaints and treatment for shortness of breath and dizziness.  Thereafter, service treatment records dated from August 1993 to April 1994 document the Veteran's complaints and treatment for chest pain, shortness of breath, and/or a rapid heartbeat diagnosed as atrial fibrillation.  Similarly, periodic examinations dated in May 1988 and June 1989 noted a history of shortness of breath and his retirement examination dated in June 1994 also noted a history of chest palpation in addition to a history of shortness of breath.  Moreover, the Veteran is both competent and credible to report on what he can see and feel while on active duty, such as observable symptoms of coronary artery disease even when not documented in his service treatment records.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009). 

However, his examination in May 1989 was normal.  Moreover, the August 1993 to April 1994 service treatment records both characterized the Veteran chest pain as a-typical and attributed his adverse symptomatology to the hypothyroidism caused by his Graves' disease.  Furthermore, when examined in May 1988 and June 1989 as well as at the June 1994 retirement examination, the examiner opined that the Veteran's heart was normal.

As to the Veteran's assertions, the Board finds that diagnosing coronary artery disease separate and apart from the adverse heart symptomatology caused by his hypothyroidism which is caused by his service connected Graves' disease requires special medical training and equipment that the Veteran does not have and therefore it is a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since layperson are not capable of opining on matters requiring medical knowledge, the Board finds that the lay claims regarding the Veteran having coronary artery disease while on active duty is not competent evidence.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom.  Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); See also Bostain v. West, 11 Vet. App. 124, 127 (1998). 

The Board also finds more compelling the service treatment records which attributed the Veteran's atrial fibrillation to the hypothyroidism caused by his Graves' disease and which are negative for a diagnosis of coronary artery disease than any lay claims found in the record regarding the claimant having symptoms off and/or a diagnosis of coronary artery disease while on active duty.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). 

Accordingly, entitlement to service connection for coronary artery disease based on in-service incurrence must be denied despite the documented treatment for a-typical chest pain, shortness of breath, and atrial fibrillation while on active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

As to post-service continuity of symptomatology under 38 C.F.R. § 3.303(b), the Board finds that the length of time between the Veteran's separation from active duty in 1994 and the first diagnosis of coronary artery disease in 2004 to be compelling evidence against finding continuity.  Put another way, the ten year gap between the Veteran's discharge from active duty and the first evidence of the claimed disorder weighs heavily against his claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the Veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).

The Board acknowledges, as it did above, that the Veteran is competent to give evidence about what he sees and feels; for example, the claimant is competent to report that he had problems with observable symptoms of coronary artery disease since service.  See Davidson, supra.  The Board also acknowledges that the Veteran's representative is competent to give evidence about what he sees.  Id.  

However, upon review of the claims file, the Board finds that any claim by the Veteran and his representative regarding the appellant having his current coronary artery disease since service are not credible.  Such claims are contrary to what is found in the in-service medical records including the May 1988, June 1989, and June 1994 examinations in which the examiners opined that his heart was normal.  Likewise, such claims are contrary to what is found in the post-service medical records including the August 2004 medical records generated in connection with his initial treatment for his myocardial infarction which reported that he did not have a previous history of heart disease.  If he did have this problem since 1994, the Board finds that it would likely have been noted in treatment records dated prior to 2004. 

In these circumstances, the Board gives more credence and weight to the medical evidence, which only shows a diagnosis for the claimed disorder ten years after his 1994 separation from military service, the separation examination which found his heart to be normal, and the August 2004 medical records that reported that he did not have a history of heart disease, than these lay claims. 

Therefore, entitlement to service connection for coronary artery disease based on post-service continuity of symptomatology must be denied.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of the disability after service under 38 C.F.R. § 3.303(d), the record is negative for a competent and credible opinion finding a causal association or link between the Veteran's coronary artery disease and an established injury, disease, or event of service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing service connection requires finding a relationship between a current disability and events in service or an injury or disease incurred therein).  In fact, in the November 2011 addendum to the November 2010 VA examination, the examiner opined after a review of the record on appeal and his earlier examination of the claimant, that the Veteran's in-service complaints and treatment for chest pain, shortness of breath, and atrial fibrillation were caused by his already service connected Graves' disease and where not symptoms indicative of his later developing coronary artery disease.  This opinion is not contradicted by any other medical opinion of record.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

As to the claims by the Veteran and his representative regarding the appellant's coronary artery disease being caused by his military service, the Board finds that diagnosing coronary artery disease, separate and apart from the adverse heart symptomatology caused by his hypothyroidism which is caused by his service connected Graves' disease, may not be diagnosed by its unique and readily identifiable features because special training and equipment is required to diagnose it and that the presence of the disorder is therefore a determination "medical in nature" and not capable of lay observation.  See Davidson, supra.  Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that any such opinions that his coronary artery disease was caused by service are not competent evidence.  Routen, supra; See also Bostain, supra.  Moreover, the Board finds more probative, competent, and credible the expert opinion by the VA examiner that the Veteran's coronary artery disease was not caused by his military service than these lay claims.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data).

Based on the discussion above, the Board also finds that service connection for coronary artery disease is not warranted based on the initial documentation of the disability after service because the weight of the more probative, competent, and credible evidence is against finding a causal association or link between the post-service disorder and an established injury, disease, or event of service origin.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(d); Rabideau, supra.

As for service connection based on secondary service connection under 38 C.F.R. § 3.310, the record is negative for a competent and credible opinion finding the Veteran's coronary artery disease was caused or aggravated by his service connected Graves' disease.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Allen, supra.  

The December 2013 Expert Medical Opinion provides a detailed review of the medical evidence.  The examiner states the opinion that it was less likely than not that the Veteran's CAD was caused or aggravated by service-connected Graves' disease and/or atrial fibrillation.  The examiner stated that there was no medical knowledge or evidence to support that the Veteran developed coronary artery disease secondary to Graves' disease or that his coronary artery disease was aggravated by this service-connected condition.  He explained that excessive amounts of thyroid hormone cane cause cardiac muscle hypertrophy and increase blood pressure and heart rate, but all return to normal with treatment of hyperthyroidism.  Atrial fibrillation was commonly caused by hyperthyroidism and usually disappeared when the patient became euthyroid.  

The examiner states that the confusing point here might be that 

both hyperthyroidism and atrial fibrillation can exacerbate the symptoms of CAD [coronary artery disease] by increasing myocardial oxygen demand which cannot be fulfilled because of atherosclerotic blocks which limit the flow of blood.  The resultant tachycardia associated with hyperthyroidism or atrial fibrillation increase the need for blood flow to the heart.  Neither atrial fibrillation nor hyperthyroidism cause or worsen the atherosclerotic blocks themselves (i.e., the CAD itself).

The examiner also comments that the fact that the Veteran did not have a heart attack when the Graves' disease occurred, similar to the one he later suffered, supported the fact that he did not have clinically significant coronary artery disease at that time.  They hyperthyroidism and atrial fibrillation were a stress test that did not cause lack of blood flow to the Veteran's heart.  The heart attack occurred as a later time when the clinically significant coronary artery disease had developed.  

The Board finds it significant that this opinion is not contradicted by any other medical opinion of record.  See Colvin, supra (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

This opinion strongly weighs against secondary service connection.  While it states that the Veteran's hypothyroidism and atrial fibrillation can exacerbate the symptoms of coronary artery disease, the Board points out that aggravation is defined for legal purposes as a chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991) (temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation" unless the underlying condition, as contrasted with symptoms, has worsened.  See also Routen v. Brown, 10 Vet. App. 183, 189 (1997); Verdon v. Brown, 8 Vet. App. 529, 538 (1996) (holding that a lasting worsening of the condition that still exists currently is required to show aggravation).

Moreover, the Expert Medical Opinion that it was less likely than not that the Veteran's coronary artery disease was caused or aggravated by service-connected Graves' disease and/or atrial fibrillation is not contradicted by any other medical opinion of record.  See Colvin, supra.  

In fact, as to the claims by the Veteran and his representative regarding his coronary artery disease being caused or aggravated by his service connected Graves' disease or atrial fibrillation, the Board finds that this question may not be answered by a lay person because special training and equipment is required to answer it and that the presence of the relationship is therefore a determination "medical in nature" and not capable of lay observation.  See Davidson, supra. Therefore, since laypersons are not capable of opining on matters requiring medical knowledge, the Board finds that any such opinions that his coronary artery disease was caused or aggravated by his service connected Graves' disease or atrial fibrillation are not competent evidence.  Routen, supra; See also Bostain, supra.  Moreover, the Board finds the Expert Medical Opinion that the Veteran's coronary artery disease was not caused or aggravated by his service connected Graves' disease to be more probative, competent, and credible than these lay claims.  See Black, supra. 

The Board recognizes the October 2013 contention by the Veteran's representative that the Veteran's CAD is caused or aggravated by his hypertension, which VA considers a component of a service-connected disability.  However, the record before the Board contains no competent medical evidence supporting this contention.  Id.  

Based on the discussion above, the Board also finds that service connection for coronary artery disease is not warranted based on secondary service connection because the weight of the more probative, competent, and credible evidence is against finding a causal association or link between the post-service disorder and his service connected Graves' disease.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310; Allen, supra.

Accordingly, the Board must conclude that the weight of the evidence is against the claim of service connection for coronary artery disease on a direct and secondary basis.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.310. 

In reaching the above conclusions, the Board also considered the doctrine of reasonable doubt. 38 U.S.C.A. § 5107(b).  However, as the preponderance of the evidence is against the claim; the doctrine is not for application.  See also, e.g., Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for coronary artery disease, to include as secondary to service-connected Graves' disease, is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


